DETAILED ACTION
Request for Continued Examination received 23 April 2021 is acknowledged.  Claims 14-15, 17-18, and 20-31 amended 23 April 2021 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15, 17-18, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Pub. No. 2014/0067121) in view of Murata (US Pub. No. 2003/0192758).

As per Claim 14, Brooks discloses a method for monitoring a robot (100, 200) having a plurality of axes (as per 102, 106) actuated by respective drive motors (“individual motors and actuators” in ¶22) and a microprocessor (104, 106) configured to control the drive motors (“individual motors and actuators” in ¶22) (Figs. 1-2a, 4; ¶22-26, 36), the method comprising:

operating the robot (100, 102) in a first limitation operating mode (as per 406) for as long as the monitored safety condition (as per 402, 404) is not fulfilled (as per zone free of person) (Figs. 3A-3B, 4; ¶34-36);
in response to the robot (100, 200) exceeding a first velocity limit (as per LOW SPEED), commanding a deceleration (as per SWITCH TO … LOW SPEED) of the robot (100, 200) and monitoring the deceleration in the first limitation operating mode (as per 406) (Figs. 3A-3B, 4; ¶23, 34-36); and
triggering a safety reaction (as per “stop when they encounter an unexpected impact” in ¶31) in response to a predetermined delay condition (as per “continuously updated self-model” in ¶25) not being fulfilled by the monitored deceleration (as per 406, 412) of the robot (100, 200) (¶25, 31, 36).
Brooks does not expressly disclose wherein the predetermined delay condition comprises at least one of:
a delay of the robot within a certain period, or
a maximum velocity of the robot after a certain period.
Murata discloses a control system (2) for a robot (1) (Figs. 1-2; ¶45-46) in which control operations include comparing actual movement speed (Va) to allowable movement speed (Vs) (Figs. 4-5; ¶58-67).  Following determination of a certain period (ΔT) (as per S42), the system engages brake locking processing (S45) if the actual movement speed (Va) of the robot exceeds allowable movement speed (Vs) (YES at S43) (Fig. 4; ¶61-63).  In this way, movement speed is limited to an allowable movement speed (¶67).  Like Brooks, Murata is concerned with robot control systems.
Therefore, from these teachings of Brooks and Murata, one of ordinary skill in the art at the time the invention as made would have found it obvious to apply the teachings of Murata to the system of Brooks since doing so would enhance the system by limiting movement speed to an allowable value.

monitoring at least one second safety condition (as per 410) (Fig. 4; ¶36); and
operating the robot (100, 200) in a second limitation operating mode (as per 412) for as long as the second safety condition (as per 410) is not fulfilled (as per out of training mode) (Fig. 4; ¶36); and
commanding a deceleration (as per SWITCH TO … VERY LOW SPEED) of the robot (100, 200) and monitoring the deceleration in the second limitation operating mode (as per 412) for as long as the robot (100, 200) exceeds a second velocity limit (as per VERY LOW SPEED) (Fig. 4; ¶23, 36);
wherein the second velocity limit (as per VERY LOW SPEED) is lower than the first velocity limit (as per LOW SPEED) (Fig. 4; ¶36).

As per Claim 17, the combination of Brooks and Murata teaches or suggests all limitations of Claim 14.  Brooks further discloses wherein the safety reaction (as per “stop when they encounter an unexpected impact” in ¶31) comprises a stop of the robot (¶25, 31, 36).

As per Claim 18, the combination of Brooks and Murata teaches or suggests all limitations of Claim 17.  Brooks further discloses wherein the safety reaction (as per “stop when they encounter an unexpected impact” in ¶31) further comprises one of:
a direct interruption of a power supply;
a subsequent interruption of the power supply (¶39); or
no subsequent interruption of the power supply.

As per Claim 22, the combination of Brooks and Murata teaches or suggests all limitations of Claim 15.  Brooks further discloses wherein at least one of the first safety condition (as per 402, 404) or the second safety condition is at least one of:
single-valued or multi-valued;

comprises monitoring a minimum distance (as per zone of danger) of the robot (100, 200) from a nearest person to the robot (Figs. 3a-3b, 4; ¶34-36).

As per Claim 23, the combination of Brooks and Murata teaches or suggests all limitations of Claim 22.  Brooks further discloses wherein monitoring the minimum distance (as per zone of danger) comprises determining a person-free protection area (as per YES at 402 and NO at 404) (Figs. 3a-3b, 4; ¶34-36).

As per Claim 24, the combination of Brooks and Murata teaches or suggests all limitations of Claim 15.  Brooks further discloses wherein at least one of the first safety condition (as per 402, 404) or the second safety condition is monitored with the assistance of at least one distance detection means (as per “distance of a detected person” in ¶28) (Figs. 3a-3b, 4; ¶27-28, 34-36).

As per Claim 25, the combination of Brooks and Murata teaches or suggests all limitations of Claim 24.  Brooks further discloses wherein the distance detection means (as per “distance of a detected person” in ¶28) is an optical detection means (as per “stereo camera” in ¶28) (Figs. 3a-3b, 4; ¶27-28, 34-36).

As per Claim 26, the combination of Brooks and Murata teaches or suggests all limitations of Claim 14.  Brooks further discloses at least one of:
deactivating the first limitation operating mode (as per 406) in response to a fulfillment of the first safety condition (as per NO at 402 and 404) (Figs. 3A-3B, 4; ¶34-36);
deactivating the second limitation operating mode in response to a fulfillment of the second safety condition; or
deactivating at least one of the commanding or the monitoring of the deceleration of the robot in response to an undershooting of the first velocity limit or the second velocity limit, respectively.
is at least one of:
a mobile robot (as per rollable base 202) (Fig. 2a; ¶26); or
configured to collaborate with at least one person in coordinated manner.

As per Claim 28, the combination of Brooks and Murata teaches or suggests all limitations of Claim 14.  Brooks further discloses wherein at least one of:
at least one of the first safety condition, the second safety condition, or the deceleration of the robot is monitored according to safe technology;
the safety reaction (as per “stop when they encounter an unexpected impact” in ¶31)  is triggered according to safe technology (as per “mutual consistency” in ¶39); or
the deceleration of the robot is commanded in non-safe technology.

As per Claim 29, Brooks discloses a system (104, 106) for monitoring a robot (100, 200) (Figs. 1-2a, 4; ¶22-26, 36), the system comprising:
means (104, 106) for monitoring operation of the robot (100, 200) with respect to a first safety condition (as per 402, 404) (Figs. 3A-3B, 4; ¶34-36);
means (104, 106) for operating the robot (100, 200) in a limitation operating mode (as per 406) for as long as the first safety condition (as per 402, 404) is not fulfilled (as per zone free of person) (Figs. 3A-3B, 4; ¶34-36), the operating means (104, 106) comprising:
means (104, 106) for commanding and means for monitoring a deceleration (as per SWITCH TO … LOW SPEED) of the robot (100, 200) in the limitation operating mode (as per 406) for as long as the robot (100, 200) exceeds a velocity limit (as per LOW SPEED) (Figs. 3A-3B, 4; ¶23, 34-36);
wherein the operating means (104, 106) is configured to trigger a safety reaction (as per “stop when they encounter an unexpected impact” in ¶31) in response to a predetermined delay condition (as 
Brooks does not expressly disclose wherein the predetermined delay condition comprises at least one of:
a delay of the robot within a certain period, or
a maximum velocity of the robot after a certain period.
Murata discloses a control system (2) for a robot (1) (Figs. 1-2; ¶45-46) in which control operations include comparing actual movement speed (Va) to allowable movement speed (Vs) (Figs. 4-5; ¶58-67).  Following determination of a certain period (ΔT) (as per S42), the system engages brake locking processing (S45) if the actual movement speed (Va) of the robot exceeds allowable movement speed (Vs) (YES at S43) (Fig. 4; ¶61-63).  In this way, movement speed is limited to an allowable movement speed (¶67).  Like Brooks, Murata is concerned with robot control systems.
Therefore, from these teachings of Brooks and Murata, one of ordinary skill in the art at the time the invention as made would have found it obvious to apply the teachings of Murata to the system of Brooks since doing so would enhance the system by limiting movement speed to an allowable value.

As per Claim 30, the combination of Brooks and Murata teaches or suggests all limitations of Claim 29.  The combination of Brooks and Murat further teaches or suggests a robot arrangement, comprising at least one robot (100, 200 of Brooks) and a system according to claim 29 (see rejection of Claim 29) for monitoring the at least one robot (100, 200 of Brooks) (see Brooks at Figs. 3A-3B, 4; ¶34-36).

As per Claim 31, Brooks discloses a computer program product (as per “programs” in ¶23) for monitoring a robot (100, 200) having a plurality of axes (as per 102, 106) actuated by respective drive motors (“individual motors and actuators” in ¶22), the computer program product (as per “programs” in ¶23) comprising program code (as per “programs” in ¶23) stored on a non-transitory, computer-
monitor an operation of the robot (100, 200) with respect to a first safety condition (as per 402, 404) (Figs. 3A-3B, 4; ¶34-36);
operate the robot (100, 102) in a first limitation operating mode (as per 406) for as long as the first safety condition (as per 402, 404) is not fulfilled (as per zone free of person) (Figs. 3A-3B, 4; ¶34-36);
in response to the robot (100, 200) exceeding a first velocity limit (as per LOW SPEED), command a deceleration (as per SWITCH TO … LOW SPEED) of the robot (100, 200) and monitor the deceleration in the first limitation operating mode (as per 406) (Figs. 3A-3B, 4; ¶23, 34-36); and
trigger a safety reaction (as per “stop when they encounter an unexpected impact” in ¶31) in response to a predetermined delay condition (as per “continuously updated self-model” in ¶25) not being fulfilled by the monitored deceleration (as per 406, 412) of the robot (100, 200) (¶25, 31, 36).
Brooks does not expressly disclose wherein the predetermined delay condition comprises at least one of:
a delay of the robot within a certain period, or
a maximum velocity of the robot after a certain period.
Murata discloses a control system (2) for a robot (1) (Figs. 1-2; ¶45-46) in which control operations include comparing actual movement speed (Va) to allowable movement speed (Vs) (Figs. 4-5; ¶58-67).  Following determination of a certain period (ΔT) (as per S42), the system engages brake locking processing (S45) if the actual movement speed (Va) of the robot exceeds allowable movement speed (Vs) (YES at S43) (Fig. 4; ¶61-63).  In this way, movement speed is limited to an allowable movement speed (¶67).  Like Brooks, Murata is concerned with robot control systems.
.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Pub. No. 2014/0067121) in view of Murata (US Pub. No. 2003/0192758), further in view of Hirata (US Pub. No. 2014/0135984).

As per Claim 20, the combination of Brooks and Murata teaches or suggests all limitations of Claim 15.  Brooks does not expressly disclose wherein at least one of the first velocity limit or the second velocity limit is not more than 50 percent of a maximum velocity of the robot.
Hirata discloses a robot control system in which a person (M) shares a workspace with a robot (10) (Figs. 1A-1B; ¶20-23).  In response to detection of a less experienced worker within the workspace, the robot (10) operates at an operation speed that is -50% relative to the prescribed speed of the robot (10) (Fig. 5B; ¶62-65).  In response to detection of a more experienced worker within the workspace, the robot (10) operates at an operation speed that is -20% relative to the prescribed speed of the robot (10) (Fig. 5B; ¶62-66).  In this way, speed of the robot is correlated to work experience (¶63-64).  Like Brooks, Hirata is concerned with robot control systems.
Therefore, from these teachings of Brooks, Murata, and Hirata, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hirata to the system of Brooks as modified in view of Murata since doing so would enhance the system by correlating speed of the robot to work experience.

As per Claim 21, the combination of Brooks, Murata, and Hirata teaches or suggests all limitations of Claim 20.  Brooks does not expressly disclose wherein at least one of the first or second velocity limits causes a stop of the robot.

Therefore, from these teachings of Brooks, Murata, and Hirata, one of ordinary skill in the art at the time the invention was made would have found it obvious to replace sonar/imaging sensors and speed control with conventional floor mat and stop control in that doing so would reduce the cost of the system of Brooks as modified in view of Murata and Hirata in the event that a conventional floor mat and stop control system is cheaper to implement than a sonar/imaging sensor and speed control system.
Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered as follows.
Applicant argues that rejections under 35 USC 102 should not be maintained because “the Examiner provides no basis for the remaining limitations of ‘a delay of the robot within a certain period, or a maximum velocity of the robot after a certain period’” (page 9 of Amendment).  No rejection involves an assertion that Brooks individually teaches or suggests the limitations at issue.  As such, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.  As set forth above, the amendments necessitated the new ground(s) of rejection.
Applicant argues that rejections under 35 USC 102 should not be maintained because “Brooks '121 also fails to teach or suggest ‘triggering a safety reaction in response to a predetermined delay condition not being fulfilled by the monitored deceleration of the robot,’ as discussed with respect to cancelled claim 16 in the Response filed January 18, 2021” (page 9 of Amendment).  However, as previously discussed (see page 11 of 11/18/2020 Office action and continuation sheet page 2 of 1/27/2021 Advisory action): “predetermined delay condition” includes embodiments directed to a 
Applicant argues that rejections under 35 USC 102 should not be maintained because “Applicant asserts that [Claims 20 and 21] are in condition for allowance for at least the reasons discussed above with respect to claim 14, and because Hirata '984 fails to cure the deficiencies of Brooks '121 discussed above” (page 10 of Amendment).  However, no rejection involves an assertion that Brooks individually discloses all limitations as per the amended Claim 14.  As such, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.  As set forth above, the amendments necessitated the new ground(s) of rejection.
Applicant argues that rejections under 35 USC 102 should not be maintained because “Hirata '984 was cited with respect to alleged disclosure of velocity limits, and fails to cure the deficiencies of Brooks '121 discussed above with respect to claim 14” (page 10 of Amendment).  However, no rejection involves an assertion that Brooks individually discloses all limitations as per the amended Claim 14.  As such, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.  As set forth above, the amendments necessitated the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cofer (US Pub. No. 2002/0186299), Braune (US Pub. No. 2003/0076224), Haberer (US Pub. No. 2006/0049939), Merte (US Pub. No. 2008/0021597), Nihei (US Pub. No. 2010/0191372), Kikkeri (US Pub. No. 2015/0217455), and Franke (US Patent No. 9,122,266) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664